..
                                                            ‘266


                        .. . . . ..a



OFFICE   OF   THE   ATTORNEY           GENERAL   OF TEXAS
                       AUSTIN
    tt   stay be no11 to ob6~rve                tfaat    tho   t*ti       *per-
    petual           auucaor~on’io not $*niTrall~
                                                sonstrusb                          to
    lqplp           corgcrate     immortaUty,       but    ro,#or       a eoa0lnufty
    0P   Witt6tic0,             lrres~at1*8      of %&et or Ire ooapca*rvO
    nwberzr , lilaited   in, Uure0lea   t5 thr                   period      etetwl
    In it8 cbartar     or thr cot l   uthorlxlng                      the &mmtirig
    theroot.   . .

               *.     . ,




               R         . ‘i&e1iFe of the oorpcmsbion18 now ~:*.a-
    em&f;reU    by ifb. ebartor or by th8 @?mri'd kvir
    on the rubjeot. wm,ze ~1clhrcoramud      by spaef,al
    aat is allurt OR t40 ~ubstLon,or tam articlesb?
    inaorp,oratfcc fix a pariod greeterOfzn t!i6t allowed,
    then the antter 20 ae$sraUt~ bf nforsaue to S4e
    ganeradlew on tha eubjrat,ra4 t&en tbla 18 doab It
    18   t&6         gararral lew ~p6ror4~r         4t    the tlms        t44     45haner




k
               was granted           that   e;overne.         Tha  llre    or   B   tt~rp~ra-
                tiorr   a0413   i-.0t a4p4fia      the lir0 at it*
                                                  fn    sny    w4y  OR
                lnaorporetors, but the duration of it8 lxl*t*noo taut
                be fixed In aoiob uay. ~tem*l life is not an
               attribute        or    oorpor4to        4xi(lt*n4e.        Tk4   expres8ion
               'perpstual eu4oe48lon~ lmpli48 nothing mere than *
               oontlnuanos    of auvoez+rion during the exlatoaoe  of
               t-ho oorpvratlon.    In the 4khm44   of ovm orpr408
               lta tutoth4  , oorporationwill oontinue until 4iUmr
               its ohartorexpiresor ita 81884lution $8 daaromi
               by the oourtoia a properprooowUn&. The iaat that
               a aborter provide8 for parpetual ouooor8io~ doer
               not  imgly a &nnt of parpeDua1 *ri*tmioo.       All doubt8
               in oorpento ohartara ar8 ro*oltad ag8lort - in-
               to&Ion   to grant perpstual exlotonor. 8uah a pro-
               rirlon 18 intendul    a~rely to &a    a aorporat&on
               ooatlnuous auoaessioa 80 long a8 it osntbu4* in
               4xi8t0504, and not to 64rin4 it8 duration. . .*

               fn tiov or ttm feregebg                   aUtboritl88        and tha l8ovo &tatod
    raot8, f@u           are ~mspootfUly’adrl8ul
                                               that 16 10 the *pinleaof
    tiiie~Dqmrtmmt    that the   chartor ai the Galv48bon CSty Oompany
    bar not ,ixpircrd by virtue of’ htldla 1320, V~non’a haotatmd
    Civil statutsr.    It ie our further opinion that    the oorpos*tion
    wPl1 continua to erlat     until it* di88olutloa 98 doored by the
    ooort8 in a proper prooosding,     Dy~8urawdor   of it8 oh8rtier. or
    by di8eolutiea by say mothed pmria4a       by law.

               Tru8ttng;~tihattha           roryloily fully anaw4ra $our inquiry,
    w4       lr 4

                                                                 Tows very trgly
        AP          -$Jl
                       JUL 9;         941
                                                          kTTs;rnW G3rmus.l 0) TEXAS

.k ti                                                     *U&h
        FIRST ASSiC.AFT
        ATTO~~jxy c;E~~JJJ&~L                                              bl411      ‘%jllliamo
                                                                                     dka*latant
    Ati18